Judgments, Supreme Court, New York County (Allen Alpert, J.), rendered December 10, 1992, convicting defendant, upon his guilty pleas, of criminal possession of a controlled substance in the second and third degrees, and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 6 years to life, 4 Vi to 9 years, and 3 Vi to 7 years, respectively, unanimously affirmed.
Defendant’s contention that he did not knowingly, voluntarily, and intelligently waive the right to appeal an adverse ruling on a suppression motion as a condition of his plea bargain (People v Seaberg, 74 NY2d 1), is without merit. The record confirms both that defendant was specifically and clearly apprised that he was waiving this right and that defendant acknowledged his understanding of that condition (compare, People v Ramos, 152 AD2d 209). Accordingly, we decline to address defendant’s contention that the hearing court erroneously denied his motion to suppress physical evidence seized during one of the incidents giving rise to his *472conviction. Were we to address this argument, we would find it to be without merit as we do not find the testifying officer’s testimony to be manifestly untrue, physically impossible, contrary to experience, or self-contradictory (People v Garafolo, 44 AD2d 86, 88). Concur—Ellerin, J. P., Rubin, Asch, Nardelli and Mazzarelli, JJ.